NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT




In the Interest of A.J. and L.J., children.   )
                                              )
                                              )
T.J.,                                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D19-222
                                              )
DEPARTMENT OF CHILDREN AND                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
              Appellees.                      )
                                              )

Opinion filed August 28, 2019.

Appeal from the Circuit Court for Lee
County; Geoffrey Gentile, Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families

Thomasina Moore, Joanna Summers
Brunell, and Sara Elizabeth Goldfarb,
Tallahassee, for Appellee Guardian ad Litem
Program.
PER CURIAM.


           Affirmed.


VILLANTI, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.




                                   -2-